UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4632


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

AISHA B. BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00232-NCT-1)


Submitted:   February 1, 2011               Decided:   March 11, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas    N.  Cochran,   Assistant   Federal   Public   Defender,
Greensboro, North Carolina, for Appellant. John W. Stone, Jr.,
Acting United States Attorney, Robert M. Hamilton, Assistant
United   States  Attorney,   Greensboro,   North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aisha Baker pled guilty, pursuant to a plea agreement,

to one count of bank fraud in violation of 18 U.S.C. § 1344(2)

(2006), and one count of aggravated identity theft in violation

of   18   U.S.C.   § 1028A(a)(1)      (2006).         Under    the    aggravated

identity theft count, Baker faced a mandatory minimum sentence

of two years.       The Government moved for a downward departure

under U.S. Sentencing Guidelines Manual § 5K1.1 based on Baker’s

substantial     assistance.     The    court    granted       the    Government’s

motion    and   sentenced   Baker    to    fifteen    months’       imprisonment.

Baker appeals her sentence.         Finding no error, we affirm.

            On appeal, Baker argues that the district court should

have considered the § 3553(a) sentencing factors, and not merely

the value of her assistance, in determining the extent of the

departure below the statutory minimum sentence.                  This court has

previously rejected a similar challenge, see United States v.

Hood, 556 F.3d 226 (4th Cir.), cert. denied, 130 S. Ct. 321

(2009),    thus    establishing       circuit        authority       binding   on

subsequent panels.     United States v. Collins, 415 F.3d 304, 311

(4th Cir. 2005) (“A decision of a panel of this court becomes

the law of the circuit and is binding on other panels unless it

is overruled by a subsequent en banc opinion of this court or a

superseding contrary decision of the Supreme Court.”) (internal

quotation marks omitted).      Therefore, this claim fails.

                                       2
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3